Citation Nr: 1018717	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  05-21 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Whether there was a timely substantive appeal to the 
September 2002 rating decision which denied service 
connection for penile lesion.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for penile lesion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to June 
1975.  

By rating action in September 2002, the RO denied, in part, 
service connection for penile lesion.  A notice of 
disagreement was received in October 2002, and a statement of 
the case was promulgated in January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision which found 
that new and material evidence had not been received to 
reopen the claim of service connection for penile lesion.  In 
August 2009, a hearing was held at the RO before the 
undersigned acting member of the Board.  

The issue of service connection for penile lesion is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for penile lesion was denied by the RO 
in September 2002.  

2.  A notice of disagreement was received in October 2002, 
and a statement of the case was issued January 2003.  

3.  A timely substantive appeal was not received within 60 
days from the issuance of the January 2003 statement of the 
case, or within the remainder of the one-year period from the 
date the notification of the September 2002 RO decision was 
mailed.  

4.  The evidence received since the September 2002 rating 
decision is new and material and raises a reasonable 
possibility of substantiating the claim of service connection 
for penile lesion.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision which denied service 
connection for penile lesion is final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).  

2.  A timely substantive appeal was not filed to the 
September 2002 rating decision which denied service 
connection for penile lesion.  38 U.S.C.A. §§ 5103A, 7104, 
7105(d)(3), 7108 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.200, 20.202, 20.301(a), 20.302(b), 20.305, 20.306 
(2009).  

3.  New and material evidence has been submitted to reopen 
the claim of service connection for penile lesion.  38 
U.S.C.A. §§ 5103A, 5104, 5107, 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  This must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, 
letters dated in September 2004, and February 2008, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Concerning the issue of the timeliness of a substantive 
appeal, it should be noted that the Board has the authority 
to adjudicate all jurisdictional matters, such as, the 
timeliness of a notice of disagreement and/or substantive 
appeal, and may dismiss a petition in the absence of a 
timely-filed appeal.  VAOPGCPREC 9-99.  As to the 
jurisdictional issue on appeal, the Board finds that the 
Veteran and his representative have been provided all 
appropriate notice and accorded all applicable procedural 
opportunities to address the question.  Moreover, the record 
reflects that no additional efforts to obtain relevant 
records to assist the Veteran in the development of his claim 
are necessary.  Accordingly, the Board also finds that VA's 
duty to assist has been met. 

Timeliness of Substantive Appeal

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by a NOD and 
completed by substantive appeal after an SOC is furnished.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).  

After an appellant receives the SOC, he or she must file a 
formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. §§ 20.300, 20.302 (2009); see Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  By regulation, this 
formal appeal must consist of either "a properly completed 
VA Form 9, . . . or correspondence containing the necessary 
information."  38 C.F.R. § 20.202 (2009).  Either the 
appellant or his representative may file a Substantive 
Appeal.  38 C.F.R. § 20.301(a) (2009).  

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 2002).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2009).  

In this case, the record shows that the Veteran and his 
representative were notified of the September 2002 RO 
decision that denied service connection for penile lesion by 
letter dated in September 2002.  The Veteran was also advised 
of his appeal rights and of the applicable time limits for 
perfecting an appeal.  A NOD was received from the Veteran in 
October 2002, and a SOC was promulgated in January 2003, 
which included an explanation for the denial of his claim and 
the appropriate laws and regulations; a VA Form 9 was 
enclosed for the Veteran's benefit.  The Veteran was advised 
of the need to file a substantive appeal within 60 days of 
the date of the SOC, or within the remainder of the one-year 
period from the date of the letter notifying him of the 
denial of his claim, and that his appeal would be closed if 
he did not respond within this period.  He was also informed 
of the process for filing an extension of his appeal.  A 
substantive appeal or any other correspondence indicating an 
intent to perfect an appeal was not received from the Veteran 
or his representative within the remaining one-year period.  

At the hearing in August 2009, the Veteran essentially 
indicated that although he was incarcerated in Mississippi in 
November 2002, he received the January 2003 SOC as he went on 
to assert that he believed he promptly returned the VA Form 9 
("Yes, I remember I did but I just can't recall definite but 
I think I did."  See Transcript pg. 3).  

In this regard, the Board observes that the January 2003 SOC 
was issued to the Veteran's last known address and when VA 
was apprised of the Veteran's incarceration, subsequent 
correspondence/documents were sent to his new address.  Upon 
learning of his incarceration in April 2003, the Veteran was 
notified by letter in May 2003, that the RO proposed to 
reduce payment of his compensation benefits under VA 
regulations pertaining to reduction of benefits for 
incarcerated recipients.  The Veteran did not respond to the 
proposed reduction or subsequent action, but rather contacted 
the RO in February 2004, and again in March 2004, to inquire 
about several unrelated matters, and requested a hearing.  
The Veteran made no mention of his claim for penile lesion.  
Thereafter, the Veteran, through his representative, pursued 
claims of service connection for 14 disabilities that had 
been previously perfected on appeal but not finally 
adjudicated.  Again, neither the Veteran nor his 
representative made any mention of the claim for penile 
lesion.  

The first subsequent reference to a claim for penile lesions 
was in a letter received at the RO in August 2004, which was 
after the time period in which the Veteran had to timely 
perfect his appeal.  At that time, the Veteran stated that he 
wished to file a claim for a "lesion on [his] penis," and 
he indicated that he had had this problem in service.  Unlike 
his February 2004 inquiry concerning the unrelated claims 
pending when he was incarcerated, the Veteran never mentioned 
that he believed there was a pending claim for penile lesion 
or questioned why no action had been taken on his claim.  
Moreover, there is no correspondence in the claims file from 
the RO or action on the part of the Board that can be 
construed as having led the Veteran to believe that he had a 
pending appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  
Indeed, the RO acted promptly in informing the Veteran that 
the time period for perfecting an appeal on the September 
2002 rating decision had expired in a letter mailed to him in 
September 2004.  Id.  At the August 2009 hearing, the Veteran 
affirmed that he had had difficulty with mail service at the 
prison in the past.  Regardless of any problems the Veteran 
may have had sending mail from prison, this does not mitigate 
the fact that no substantive appeal was received by the RO.  

Under the facts set out above, the Veteran had until 
September 11, 2003, to file a timely substantive appeal with 
respect to the RO's September 2002 rating action.  However, a 
substantive appeal was not received, nor did the Veteran or 
his representative request an extension to perfect an appeal.  
The Board has reviewed the record in this case and has not 
identified any document filed within the requisite period 
that can be construed as a timely substantive appeal for the 
claim of service connection for penile lesion.  

The evidence reflects that the Veteran was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial denial or within 60 days after the date 
of the SOC, and was also advised of what was required of him 
if he needed more time to do so.  The Veteran did comply with 
appellate procedures to the extent of filing timely a NOD to 
the denial of his claim, but did not comply with the required 
procedures for perfecting his appeal after receipt of the 
SOC, as instructed in the written material that accompanied 
the SOC in January 2003.  

As a timely substantive appeal to the September 2002 rating 
decision was not received by VA, the Veteran's appeal of his 
original claim of service connection for penile lesion was 
not perfected.  The Board finds no basis for otherwise 
assuming jurisdiction over the issue.  Id. 

New and Material Evidence

As noted above, service connection for penile lesions was 
finally denied by the RO in September 2002.  There was no 
appeal of that rating decision, and it became final.  A 
letter received from the Veteran in August 2004, was accepted 
as a request to reopen the claim.  Thus, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current issue on appeal.  

Before reaching the merits of the Veteran's claim, the Board 
must first rule on the matter of reopening of the claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether it is proper for the claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) 
and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The evidence of record at the time of the September 2002 
rating decision which denied service connection for penile 
lesion included the Veteran's service treatment records, 
numerous VA outpatient notes, and VA examination reports, 
dated in November 1983, October 1997, and June 2001.  

The service treatment records showed that the Veteran was 
treated for sexually transmitted diseases, including crab 
louse in December 1972, and penile discharge in April 1973 
and March and September 1974.  A laboratory note, dated in 
March 1974, noted a small penile sore; the diagnostic study 
was reported as negative.  A January 1975 record noted that 
the Veteran had a painful lesion on the glans penis for the 
past three weeks.  The examiner noted an impression of 
chancroid.  The Veteran's separation examination in May 1975, 
was negative for any complaints, abnormalities, or diagnosis 
referable to any genitourinary or skin abnormalities, and all 
laboratory studies were within normal limits.  

The VA outpatient notes and examination reports showed 
treatment for various maladies, but did not reflect any 
complaints, treatment, abnormalities or diagnosis referable 
to any genitourinary problems or penile lesions.  

By rating action in September 2002, the RO denied the 
Veteran's claim for penile lesion on the basis that there was 
no evidence of a current disability manifested by a penile 
lesion or any other genitourinary disorder, and no evidence 
of any continuity of symptomatology since service.  The 
Veteran and his representative were notified of the decision 
and did not perfect an appeal.  

The evidence added to the record since the September 2002 
rating decision includes numerous private and VA medical 
records showing treatment for various maladies from 1987 to 
2008, and a transcript of the Veteran's August 2009 Travel 
Board hearing.  

At the hearing in August 2009, the Veteran testified, in 
essence, that he had recurring lesions on his penis for many 
years similar to what he experienced in service, and said 
that he was also treated on several occasions when he was 
incarcerated.  A January 2002 VA outpatient note showed a .5 
x .5 x 2-cm raised area on the Veteran's penis, which the 
examiner indicated appeared to be a normal variance at the 
foreskin attachment site on the glands of the penis.  The 
examiner provided an assessment of tinea cruris and 
prescribed cream for itching.  October 2002 and November 2002 
private treatment notes, received in September 2004, showed 
treatment for a groin rash, possible warts, "verruca" of 
the penis, and condyloma.  A February 2008 VA examination 
report noted a hyperpigmented area on the dorsum of the 
Veteran's penis which the Veteran claimed was the site of a 
chancroid in service.  The examiner, however, indicated that 
he could not offer an opinion without resorting to 
speculation.  

As the prior final rating decision that denied service 
connection for penile lesion was based on a finding that 
there was no evidence of a current disability or any evidence 
demonstrating chronicity of symptomatology, the additional 
medical reports showing a current abnormality and the 
Veteran's testimony of chronic, recurring problems are 
material, as they provide additional probative information, 
and relate to unestablished facts necessary to substantiate 
the claim of entitlement to service connection for penile 
lesion.  38 C.F.R. § 3.156 (2009).  Having decided that the 
additional medical evidence and testimony are new and 
material, there is no need to discuss whether the other 
evidence is likewise new and material as the claim will be 
reopened solely on the basis of this evidence.  

Having determined that the Veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to him if 
the Board addresses the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Pursuant to Bernard, the 
Board must consider whether addressing the claim on a de novo 
basis would cause prejudice to the Veteran.  

In this regard, the Board finds that the current evidence of 
record is insufficient to resolve the question of the 
specific nature of the Veteran's current residual disability 
and whether it is etiologically related to service.  
Therefore, additional development is necessary.  Further 
discussion of this matter will be addressed in the remand 
portion of this decision.  


ORDER

A timely substantive appeal was not received to the September 
2002 rating decision which denied service connection for 
penile lesion, and the appeal as to this issue is dismissed.  

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for 
penile lesion, the appeal to reopen is granted.  


REMAND

In view of the favorable decision to reopen the claim of 
service connection for penile lesion, the RO must now 
consider the issue on a de novo basis.  

Although the Veteran was examined by VA in February 2008, to 
determine the nature and etiology of any identified penile 
lesion, the examiner indicated that he could not resolve the 
issue without resorting to speculation because "[t]he area 
of concern could not be identified in reviewing the C-File."  
The Board finds the statement from the examiner less than 
clear and consequently, inadequate for evaluation purposes so 
the Board cannot consider the opinion and weigh it against 
other evidence in the record.  Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  The relevant facts show that the 2008 
VA examination revealed hyperpigmentation on the glans penis, 
and as described above, the Veteran contends that he has 
experienced recurring lesions on his penis in and after 
service.  In this regard, the Board observes that post-
service treatment records note the presence of groin rash, 
possible warts, "verruca" of the penis, and condyloma while 
service treatment records show treatment for crab louse, 
penile discharge, penile sore, and chancroid.  Thus, the 
question that remains is whether any post-service 
symptomatology is etiologically related to any in-service 
symptomatology.  Accordingly, the Board finds that the 
Veteran should be afforded a new VA examination and a medical 
opinion should be obtained to address this medical question.

In addition, the Veteran provided testimony that he was 
treated for penile lesion when he was incarcerated.  Thus, 
the Board finds that efforts should be made to procure any 
available relevant records of treatment the Veteran underwent 
during his incarceration.  

Accordingly, the claim is REMANDED for the following actions:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any 
genitourinary problems or penile lesions 
since his discharge from service.  Of 
particular interest are all treatment 
records for his period of incarceration.  
Thereafter, the AMC should attempt to 
obtain all identified records not 
previously obtained and associate them 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If any records identified by 
the Veteran cannot be obtained, a 
notation to that effect should be 
inserted in the file.  

2.  After completion of the above 
development, then the Veteran should be 
afforded an appropriate VA examination to 
determine the nature of any identified 
penile lesions or residuals thereof and 
any etiologically relationship to 
service.  All indicated tests and studies 
are to be performed.  The claims file 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
currently diagnosed penile lesion or 
lesion previously shown on examination 
(e.g., groin rash, warts, verruca, and 
condyloma) is related to any 
symptomatology documented in the 
Veteran's service treatment records, 
including crab louse, penile discharge, 
penile sore, and chancroid.  

The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  If 
the examiner is unable to render a 
determination without resorting to 
speculation then he/she should so state 
and clearly indicate the reason.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


